UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4916



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TYRONE ALLEN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-02-750)


Submitted:   November 18, 2004         Decided:     November 23, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant. James
Strom Thurmond, Jr., United States Attorney, Columbia, South
Carolina, Rose Mary Parham, Assistant United States Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tyrone      Allen    appeals      from    his    criminal       judgment

convicting him of using and carrying a firearm during and in

relation to, as well as possessing such firearm, in furtherance of

two   crimes    of   violence    and    sentencing     him      to   350    months’

imprisonment.        Counsel   has   filed     a   brief   in   accordance     with

Anders v. California, 386 U.S. 738 (1967).

           In criminal cases, the defendant must file his notice of

appeal within ten days of the entry of judgment.                Fed. R. App. P.

4(b)(1)(A). With or without a motion, the district court may grant

an extension of time to file of up to thirty days upon a showing of

excusable neglect or good cause.          Fed. R. App. P. 4(b)(4); United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).                    These time

periods are mandatory and jurisdictional. United States v. Raynor,

939 F.2d 191, 196 (4th Cir. 1991).

          Here, the district court entered the criminal judgment on

the docket on May 8, 2003.       See Fed. R. App. P. 4(b)(6).              Allen did

not file his pro se notice of appeal until November 24, 2003, well

beyond the expiration of the appeal and excusable neglect periods.

Although Allen stated that counsel failed to file a notice of

appeal after being asked to do so, Allen must seek relief in the

district court by filing a motion under 28 U.S.C. § 2255 (2000).

See United States v. Peak, 992 F.2d 39, 41-42 (4th Cir. 1993)

(holding that remedy for ineffective assistance of counsel where


                                       - 2 -
counsel fails to note an appeal is to vacate sentence and reimpose

it to permit the notice of appeal period to begin again); see also

Roe v. Flores-Ortega, 528 U.S. 470 (2000) (setting forth standards

in various factual settings for applying test of Strickland v.

Washington, 466 U.S. 668 (1984), to determine whether counsel was

ineffective in failing to note appeal).

          We therefore dismiss the appeal as untimely.   We do not

express any view as to whether Allen will be able to demonstrate

that he affirmatively requested his counsel to file a notice of

appeal on his behalf.   This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.   If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for leave

to withdraw from representation.   Counsel’s motion must state that

a copy thereof was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 3 -